18-50757-amk   Doc 2957   FILED 07/30/19   ENTERED 07/30/19 16:57:00   Page 1 of 27
18-50757-amk   Doc 2957   FILED 07/30/19   ENTERED 07/30/19 16:57:00   Page 2 of 27
18-50757-amk   Doc 2957   FILED 07/30/19   ENTERED 07/30/19 16:57:00   Page 3 of 27
18-50757-amk   Doc 2957   FILED 07/30/19   ENTERED 07/30/19 16:57:00   Page 4 of 27
18-50757-amk   Doc 2957   FILED 07/30/19   ENTERED 07/30/19 16:57:00   Page 5 of 27
18-50757-amk   Doc 2957   FILED 07/30/19   ENTERED 07/30/19 16:57:00   Page 6 of 27
18-50757-amk   Doc 2957   FILED 07/30/19   ENTERED 07/30/19 16:57:00   Page 7 of 27
                                                                                                                   June 01, 2019 through June 28, 2019
                                JPMorgan Chase Bank, N.A.
                                                                                                                Account Number: xxxxxxxxxxx5604
                                P O Box 182051
                                Columbus, OH 43218- 2051
                                                                                                           CUSTOMER SERVICE INFORMATION

                                                                                                           If you have any questions about your
                                                                                                           statement, please contact your
                                                                                                           Customer Service Professional.
                                00022459 DDA 802 211 18019 NNNNNNNNNNN 1 000000000 61 0000


                                FIRSTENERGY SOLUTIONS CORP.
                                341 WHITE POND DRIVE
                                AKRON OH 44320-1119




                                                                                                                                                                00224590301000000023
  *start*summary




                                                                     Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                 $252,876,387.12
              Deposits and Additions                                             55           14,691,304,158.67
              Electronic Withdrawals                                              5             - 174,818,677.68
              Other Withdrawals, Fees & Charges                                  20          - 14,515,942,776.44
              Ending Balance                                                     80             $253,419,091.67

              Annual Percentage Yield Earned This Period                                               2.26%
              Interest Paid This Period                                                          $434,574.05
              Interest Paid Year-to-Date                                                        $2,621,888.63
  *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            06/03                       JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                               $784,402,034.70
                                        1541012648Xj
            06/03                       Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                              7,415,420.41
                                        Trn: 1039300154Zm
            06/03                       JPMorgan Mmmf Dividend 100% US Treasury Capital 3163 29921900 Trn:                                     1,525,686.53
                                        1541009594Xj
            06/04                       JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                                788,804,108.35
                                        1551000161Xj
            06/04                       Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                              3,311,241.40
                                        Trn: 0961300155Zm
            06/05                       JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                                705,425,010.40
                                        1561000158Xj
            06/05                       Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                              7,197,064.58
                                        Trn: 0967000156Zm
*end*deposits and additions




                                                                                                                                           Page 1 of 6

                                 18-50757-amk           Doc 2957         FILED 07/30/19           ENTERED 07/30/19 16:57:00                      Page 8 of 27
                                                                                                     June 01, 2019 through June 28, 2019
                                                                                                    Account Number: xxxxxxxxxxx5604


*start*deposits and additions




                                                                    (continued)
           DEPOSITS AND ADDITIONS

            06/05                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                       1,011,180.55
                                   3765300156Jo
            06/05                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                             6,216.27
                                   3765200156Jo
            06/06                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     708,736,251.80
                                   1571000156Xj
            06/06                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   2,220,906.83
                                   Trn: 0957100157Zm
            06/07                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     706,231,534.40
                                   1581000155Xj
            06/07                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   4,381,010.05
                                   Trn: 1112500158Zm
            06/07                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                           41,497.00
                                   3272000158Jo
            06/07                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                           17,235.00
                                   3270900158Jo
            06/10                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     708,511,173.23
                                   1611000157Xj
            06/10                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   7,145,063.83
                                   Trn: 1008400161Zm
            06/11                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     712,892,183.28
                                   1621000156Xj
            06/11                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   5,953,901.10
                                   Trn: 0955400162Zm
            06/12                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     720,037,247.11
                                   1631000155Xj
            06/12                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   5,320,189.78
                                   Trn: 0901700163Zm
            06/13                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     725,991,148.21
                                   1641000155Xj
            06/13                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                       4,323,102.36
                                   0881200164Jo
            06/13                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   2,800,729.19
                                   Trn: 0906100164Zm
            06/14                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     706,170,050.59
                                   1651000156Xj
            06/14                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   2,825,196.92
                                   Trn: 1078600165Zm
            06/14                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                           11,176.52
                                   2814500165Jo
            06/17                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     708,981,956.30
                                   1681000157Xj
            06/17                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   9,748,126.96
                                   Trn: 0916000168Zm
            06/18                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     711,807,153.22
                                   1691000157Xj
            06/18                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   2,730,678.15
                                   Trn: 0886600169Zm
            06/19                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     721,555,280.18
                                   1701000158Xj
            06/19                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   4,403,593.74
                                   Trn: 0872200170Zm
            06/19                                                                                                                  45,845.63
*end*deposits and additions




                                                                                                                             Page 2 of 6

                                18-50757-amk      Doc 2957       FILED 07/30/19         ENTERED 07/30/19 16:57:00                  Page 9 of 27
                                                                                                     June 01, 2019 through June 28, 2019
                                                                                                    Account Number: xxxxxxxxxxx5604


*start*deposits and additions




                                                                    (continued)
           DEPOSITS AND ADDITIONS

                                   Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:
                                   4436200170Jo
            06/20                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     724,285,958.33
                                   1711000155Xj
            06/20                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                 11,479,578.45




                                                                                                                                                 10224590302000000063
                                   Trn: 0916300171Zm
            06/21                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     703,687,435.19
                                   1721000157Xj
            06/21                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                     18,424,155.90
                                   3294700172Jo
            06/21                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   3,026,333.41
                                   Trn: 1066800172Zm
            06/21                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                             1,302.93
                                   3294800172Jo
            06/24                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     733,592,472.47
                                   1751000159Xj
            06/24                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                 14,205,325.78
                                   Trn: 1085800175Zm
            06/25                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     736,618,805.88
                                   1761000156Xj
            06/25                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   4,594,081.71
                                   Trn: 1107200176Zm
            06/26                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     750,824,131.66
                                   1771000158Xj
            06/26                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   3,818,039.91
                                   Trn: 1086800177Zm
            06/26                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                           90,702.86
                                   4779400177Jo
            06/26                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                           82,860.89
                                   4778600177Jo
            06/27                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     755,418,213.37
                                   1781000160Xj
            06/27                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   5,062,531.63
                                   Trn: 0921100178Zm
            06/28                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                     740,617,188.78
                                   1791000157Xj
            06/28                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                   2,984,517.62
                                   Trn: 1128400179Zm
            06/28                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                           72,774.70
                                   4594100179Jo
            06/28                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                             2,978.58
                                   4594400179Jo
            06/28                  Interest Payment                                                                              434,574.05
            Total Deposits and Additions                                                                               $14,691,304,158.67
*end*deposits and additions




                                                                                                                             Page 3 of 6

                                18-50757-amk      Doc 2957      FILED 07/30/19         ENTERED 07/30/19 16:57:00                 Page 10 of 27
                                                                                                               June 01, 2019 through June 28, 2019
                                                                                                             Account Number: xxxxxxxxxxx5604


*start*electronic withdrawal




        ELECTRONIC WITHDRAWALS

            06/04                        Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                     $90,794,518.36
                                         3455600155Jo
            06/05                        Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                      10,719,178.80
                                         3668400156Jo
            06/13                        Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                      29,464,389.76
                                         2715700164Jo
            06/19                        Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                      25,047,962.51
                                         4669900170Jo
            06/26                        Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                      18,792,628.25
                                         4628900177Jo
            Total Electronic Withdrawals                                                                                             $174,818,677.68
*end*electronic withdrawal



*start*other withdrawal fees charges




        OTHER WITHDRAWALS, FEES & CHARGES

            06/03                       JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                    $788,804,108.35
                                        1.0000 Trn: 1541013464Xj
            06/04                       JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                     705,425,010.40
                                        1.0000 Trn: 1551000632Xj
            06/05                       JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                     708,736,251.80
                                        1.0000 Trn: 1561000583Xj
            06/06                       JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                     706,231,534.40
                                        1.0000 Trn: 1571000581Xj
            06/07                       JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                     708,511,173.23
                                        1.0000 Trn: 1581000576Xj
            06/10                       JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                     712,892,183.28
                                        1.0000 Trn: 1611000534Xj
            06/11                       JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                     720,037,247.11
                                        1.0000 Trn: 1621000523Xj
            06/12                       JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                     725,991,148.21
                                        1.0000 Trn: 1631000546Xj
            06/13                       JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                     706,170,050.59
                                        1.0000 Trn: 1641000534Xj
            06/14                       JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                     708,981,956.30
                                        1.0000 Trn: 1651000564Xj
            06/17                       JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                     711,807,153.22
                                        1.0000 Trn: 1681000634Xj
            06/18                       JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                     721,555,280.18
                                        1.0000 Trn: 1691000588Xj
            06/19                       JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                     724,285,958.33
                                        1.0000 Trn: 1701000541Xj
            06/20                       JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                     703,687,435.19
                                        1.0000 Trn: 1711000616Xj
            06/21                       JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                     733,592,472.47
                                        1.0000 Trn: 1721000581Xj
            06/24                       JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                     736,618,805.88
                                        1.0000 Trn: 1751000557Xj
            06/25                       JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                     750,824,131.66
                                        1.0000 Trn: 1761000625Xj
*end*other withdrawal fees charges




                                                                                                                                       Page 4 of 6

                                       18-50757-amk        Doc 2957       FILED 07/30/19         ENTERED 07/30/19 16:57:00                 Page 11 of 27
                                                                                                                           June 01, 2019 through June 28, 2019
                                                                                                                         Account Number: xxxxxxxxxxx5604


  *start*other withdrawal fees charges




                                                                                                                 (continued)
           OTHER WITHDRAWALS, FEES & CHARGES

               06/26                                    JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 755,418,213.37
                                                        1.0000 Trn: 1771000597Xj
               06/27                                    JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 740,617,188.78
                                                        1.0000 Trn: 1781000591Xj
               06/28                                    JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 745,755,473.69




                                                                                                                                                                       10224590303000000063
                                                        1.0000 Trn: 1791000609Xj
               Total Other Withdrawals, Fees & Charges                                                                                        $14,515,942,776.44
  *end*other withdrawal fees charges




 *start*post overdraft and returned item message2




          Your service charges, fees and earnings credit have been calculated through account analysis.
 *end*post overdraft and returned item message2




    *start*daily ending balance1




                    DAILY ENDING BALANCE

                 06/03                                                    $257,415,420.41                             06/17                        259,748,126.96
                 06/04                                                     253,311,241.40                             06/18                        252,730,678.15
                 06/05                                                     247,495,282.60                             06/19                        229,401,476.86
                 06/06                                                     252,220,906.83                             06/20                        261,479,578.45
                 06/07                                                     254,381,010.05                             06/21                        253,026,333.41
                 06/10                                                     257,145,063.83                             06/24                        264,205,325.78
                 06/11                                                     255,953,901.10                             06/25                        254,594,081.71
                 06/12                                                     255,320,189.78                             06/26                        235,198,975.41
                 06/13                                                     252,800,729.19                             06/27                        255,062,531.63
                 06/14                                                     252,825,196.92                             06/28                        253,419,091.67
    *end*daily ending balance1




*start*interest rate on collected balance2




               INTEREST RATE ON COLLECTED BALANCE

                                                                  06/01         TO          06/30   AT        2.09%
*end*interest rate on collected balance2




         *start*dda portrait disclosure message area




         IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
         address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
         incorrect or if you need more information about a transfer listed on the statement or receipt.
         For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
         error appeared. Be prepared to give us the following information:
                • Your name and account number
                • The dollar amount of the suspected error
                • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
         We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
         accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
         takes us to complete our investigation.

         IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
         incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
         appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
         see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
         offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC


                                                                                                                                                   Page 5 of 6

                                                       18-50757-amk       Doc 2957      FILED 07/30/19       ENTERED 07/30/19 16:57:00                 Page 12 of 27
                                                                 June 01, 2019 through June 28, 2019
                                                                Account Number: xxxxxxxxxxx5604




                           This Page Intentionally Left Blank




                                                                                         Page 6 of 6

18-50757-amk   Doc 2957   FILED 07/30/19         ENTERED 07/30/19 16:57:00                   Page 13 of 27
                                                                                                               June 01, 2019 through June 28, 2019
                                                                                                            Account Number: xxxxxxxxxxx3176
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051
                                Columbus, OH 43218- 2051
                                                                                                         CUSTOMER SERVICE INFORMATION

                                                                                                         If you have any questions about your
                                                                                                         statement, please contact your
                                                                                                         Customer Service Professional.
                                00000461 DDA 001 211 18019 NNNNNNNNNNN 1 000000000 61 0000


                                FIRSTENERGY NUCLEAR OPERATING COMPANY
                                76 S MAIN ST
                                AKRON OH 44308-1812




                                                                                                                                                            00004610201000000022
  *start*summary




                                                                     Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                               $10,396,734.97
              Deposits and Additions                                             10            93,564,933.60
              Electronic Withdrawals                                              4          - 52,241,918.38
              Ending Balance                                                     14           $51,719,750.19

              Annual Percentage Yield Earned This Period                                            2.22%
              Interest Paid This Period                                                       $124,403.17
              Interest Paid Year-to-Date                                                      $523,835.02
  *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            06/04                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                           $90,794,518.36
                                        3547300155Jo
            06/05                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                   57,416.18
                                        3764600156Jo
            06/07                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                   12,901.41
                                        3272100158Jo
            06/13                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                              2,421,780.68
                                        0880500164Jo
            06/14                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                    8,732.32
                                        2814400165Jo
            06/19                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                   48,436.69
                                        4437400170Jo
            06/21                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                    9,600.80
                                        3295100172Jo
            06/26                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                   25,756.65
                                        4778700177Jo
*end*deposits and additions




                                                                                                                                       Page 1 of 4

                                18-50757-amk           Doc 2957         FILED 07/30/19        ENTERED 07/30/19 16:57:00                    Page 14 of 27
                                                                                                                                  June 01, 2019 through June 28, 2019
                                                                                                                             Account Number: xxxxxxxxxxx3176


*start*deposits and additions




                                                                                            (continued)
           DEPOSITS AND ADDITIONS

            06/28                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                 61,387.34
                                                          4594200179Jo
            06/28                                         Interest Payment                                                                                    124,403.17
            Total Deposits and Additions                                                                                                                 $93,564,933.60
*end*deposits and additions


    *start*electronic withdrawal




             ELECTRONIC WITHDRAWALS

                 06/05                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                          $3,268,690.23
                                                        3668800156Jo
                 06/13                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                          17,741,634.34
                                                        2736400164Jo
                 06/19                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                          10,970,311.83
                                                        4670000170Jo
                 06/26                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                          20,261,281.98
                                                        4615000177Jo
                 Total Electronic Withdrawals                                                                                                             $52,241,918.38
    *end*electronic withdrawal



   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




     *start*daily ending balance2




                  DAILY ENDING BALANCE

                 06/04                                                                        $101,191,253.33
                 06/05                                                                          97,979,979.28
                 06/07                                                                          97,992,880.69
                 06/13                                                                          82,673,027.03
                 06/14                                                                          82,681,759.35
                 06/19                                                                          71,759,884.21
                 06/21                                                                          71,769,485.01
                 06/26                                                                          51,533,959.68
                 06/28                                                                          51,719,750.19
     *end*daily ending balance2




  *start*interest rate on collected balance2




                 INTEREST RATE ON COLLECTED BALANCE

                                                                   06/01        TO        06/30      AT          2.09%
  *end*interest rate on collected balance2




                                                                                                                                                          Page 2 of 4

                                                      18-50757-amk         Doc 2957      FILED 07/30/19         ENTERED 07/30/19 16:57:00                     Page 15 of 27
                                                                                                           June 01, 2019 through June 28, 2019
                                                                                                         Account Number: xxxxxxxxxxx3176


        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
        incorrect or if you need more information about a transfer listed on the statement or receipt.
        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
        error appeared. Be prepared to give us the following information:
               • Your name and account number




                                                                                                                                                           10004610202000000062
               • The dollar amount of the suspected error
               • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
        takes us to complete our investigation.

        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                     Page 3 of 4

                                                      18-50757-amk   Doc 2957   FILED 07/30/19   ENTERED 07/30/19 16:57:00               Page 16 of 27
                                                                 June 01, 2019 through June 28, 2019
                                                                Account Number: xxxxxxxxxxx3176




                           This Page Intentionally Left Blank




                                                                                         Page 4 of 4

18-50757-amk   Doc 2957   FILED 07/30/19         ENTERED 07/30/19 16:57:00                   Page 17 of 27
                                                                                                                                      June 01, 2019 through June 28, 2019
                                                      JPMorgan Chase Bank, N.A.
                                                      P O Box 182051
                                                                                                                                   Account Number:   xxxxxxxxxxx8799
                                                      Columbus, OH 43218- 2051
                                                                                                                                CUSTOMER SERVICE INFORMATION

                                                                                                                                If you have any questions about your
                                                                                                                                statement, please contact your
                                                                                                                                Customer Service Professional.
                                                00000374 DDA 001 211 18019 NNNNNNNNNNN 1 000000000 61 0000


                                                FIRSTENERGY SOLUTIONS CORP.
                                                341 WHITE POND DRIVE
                                                AKRON OH 44320-1119




                                                                                                                                                                                   00003740101000000021
  *start*summary




                                                                                         Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                                       $1,570,165.61
              Deposits and Additions                                                                  1                    2,697.23
              Ending Balance                                                                          1               $1,572,862.84

              Annual Percentage Yield Earned This Period                                                                   2.26%
              Interest Paid This Period                                                                                $2,697.23
  *end*summary
              Interest Paid Year-to-Date                                                                              $22,035.43
*start*deposits and additions




           DEPOSITS AND ADDITIONS

            06/28                                            Interest Payment                                                                                          $2,697.23
            Total Deposits and Additions                                                                                                                               $2,697.23
*end*deposits and additions


   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




     *start*daily ending balance2




                   DAILY ENDING BALANCE

                 06/28                                                                                $1,572,862.84
     *end*daily ending balance2




  *start*interest rate on collected balance2




                 INTEREST RATE ON COLLECTED BALANCE

                                                                      06/01        TO         06/30       AT            2.09%
  *end*interest rate on collected balance2




                                                                                                                                                              Page 1 of 2

                                                      18-50757-amk            Doc 2957     FILED 07/30/19             ENTERED 07/30/19 16:57:00                   Page 18 of 27
                                                                                                           June 01, 2019 through June 28, 2019
                                                                                                         Account Number:   xxxxxxxxxxx8799

        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
        incorrect or if you need more information about a transfer listed on the statement or receipt.
        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
        error appeared. Be prepared to give us the following information:
               • Your name and account number
               • The dollar amount of the suspected error
               • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
        takes us to complete our investigation.

        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                     Page 2 of 2

                                                      18-50757-amk   Doc 2957   FILED 07/30/19   ENTERED 07/30/19 16:57:00               Page 19 of 27
                                                                                                                                       June 01, 2019 through June 28, 2019
                                                      JPMorgan Chase Bank, N.A.
                                                      P O Box 182051
                                                                                                                                     Account Number:   xxxxxxxxxxx7460
                                                      Columbus, OH 43218- 2051
                                                                                                                                 CUSTOMER SERVICE INFORMATION

                                                                                                                                 If you have any questions about your
                                                                                                                                 statement, please contact your
                                                                                                                                 Customer Service Professional.
                                                00000373 DDA 001 211 18019 NNNNNNNNNNN 1 000000000 61 0000


                                                FIRSTENERGY SOLUTIONS CORP.
                                                341 WHITE POND DRIVE
                                                AKRON OH 44320-1119




                                                                                                                                                                                       00003730101000000021
  *start*summary




                                                                                         Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                                          $453,991.54
              Deposits and Additions                                                                  1                       779.87
              Ending Balance                                                                          1                  $454,771.41

              Annual Percentage Yield Earned This Period                                                                    2.26%
              Interest Paid This Period                                                                                   $779.87
  *end*summary
              Interest Paid Year-to-Date                                                                                 $5,849.61
*start*deposits and additions




           DEPOSITS AND ADDITIONS

            06/28                                            Interest Payment                                                                                                $779.87
            Total Deposits and Additions                                                                                                                                     $779.87
*end*deposits and additions


   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




     *start*daily ending balance2




                   DAILY ENDING BALANCE

                 06/28                                                                                    $454,771.41
     *end*daily ending balance2




  *start*interest rate on collected balance2




                 INTEREST RATE ON COLLECTED BALANCE

                                                                      06/01        TO         06/30          AT          2.09%
  *end*interest rate on collected balance2




                                                                                                                                                               Page 1 of 2

                                                      18-50757-amk            Doc 2957     FILED 07/30/19               ENTERED 07/30/19 16:57:00                  Page 20 of 27
                                                                                                           June 01, 2019 through June 28, 2019
                                                                                                         Account Number:   xxxxxxxxxxx7460

        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
        incorrect or if you need more information about a transfer listed on the statement or receipt.
        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
        error appeared. Be prepared to give us the following information:
               • Your name and account number
               • The dollar amount of the suspected error
               • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
        takes us to complete our investigation.

        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                     Page 2 of 2

                                                      18-50757-amk   Doc 2957   FILED 07/30/19   ENTERED 07/30/19 16:57:00               Page 21 of 27
                                                                                                                                    June 01, 2019 through June 28, 2019
                                                      JPMorgan Chase Bank, N.A.
                                                      P O Box 182051
                                                                                                                                  Account Number:   xxxxxxxxxxx0085
                                                      Columbus, OH 43218- 2051
                                                                                                                              CUSTOMER SERVICE INFORMATION

                                                                                                                              If you have any questions about your
                                                                                                                              statement, please contact your
                                                                                                                              Customer Service Professional.
                                                00000201 DDA 001 211 18019 NNNNNNNNNNN 1 000000000 61 0000


                                                FIRSTENERGY SOLUTIONS CORP.
                                                FIRSTENERGY SOLUTIONS CORP
                                                341 WHITE POND DRIVE
                                                AKRON OH 44320-1119




                                                                                                                                                                                00002010101000000021
  *start*summary




                                                                                         Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                                   $11,631,126.42
              Deposits and Additions                                                                  1                 19,979.95
              Ending Balance                                                                          1           $11,651,106.37

              Annual Percentage Yield Earned This Period                                                                  2.26%
              Interest Paid This Period                                                                              $19,979.95
              Interest Paid Year-to-Date                                                                            $120,593.18
  *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            06/28                                            Interest Payment                                                                                      $19,979.95
            Total Deposits and Additions                                                                                                                           $19,979.95
*end*deposits and additions


   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




     *start*daily ending balance2




                   DAILY ENDING BALANCE

                 06/28                                                                             $11,651,106.37
     *end*daily ending balance2




  *start*interest rate on collected balance2




                 INTEREST RATE ON COLLECTED BALANCE

                                                                      06/01        TO         06/30       AT          2.09%
  *end*interest rate on collected balance2




                                                                                                                                                            Page 1 of 2

                                                      18-50757-amk            Doc 2957     FILED 07/30/19           ENTERED 07/30/19 16:57:00                   Page 22 of 27
                                                                                                           June 01, 2019 through June 28, 2019
                                                                                                         Account Number:   xxxxxxxxxxx0085

        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
        incorrect or if you need more information about a transfer listed on the statement or receipt.
        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
        error appeared. Be prepared to give us the following information:
               • Your name and account number
               • The dollar amount of the suspected error
               • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
        takes us to complete our investigation.

        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                     Page 2 of 2

                                                      18-50757-amk   Doc 2957   FILED 07/30/19   ENTERED 07/30/19 16:57:00               Page 23 of 27
                                                                                        June 01, 2019 through June 28, 2019
     JPMorgan Chase Bank, N.A.
                                                                                     Account Number: xxxxxxxxxxx8929
     P O Box 182051
     Columbus, OH 43218- 2051
                                                                                       Customer Service Information

                                                                                   If you have any questions about your
                                                                                   statement, please contact your
     00000787 WBS 001 211 18019 NNNNNNNNNNN   1 000000000 C1 0000
                                                                                   Customer Service Professional.
     FIRSTENERGY NUCLEAR GENERATION, LLC
     FIRSTENERGY NUCLEAR GENERATION, LLC
     76 S. MAIN ST
     AKRON OH 44308-1812




                                                                                                                                            00007870101000000021
Commercial Checking With Interest
Summary
                                                                    Number                 Market Value/Amount                 Shares


Opening Ledger Balance                                                                                 $0.00

Deposits and Credits                                                    0                              $0.00
Withdrawals and Debits                                                  0                              $0.00
Checks Paid                                                             0                              $0.00

Ending Ledger Balance                                                                                  $0.00

Interest Rate(s):           06/01 to 06/30 at 2.09%


                Your service charges, fees and earnings credit have been calculated through account analysis.




Please examine this statement of account at once. By continuing to use the account, you agree that: (1) the account is subject to
the Bank's deposit account agreement, and (2) the Bank has no responsibility for any error in or improper charge to the account
(including any unauthorized or altered check) unless you notify us in writing of this error or charge within sixty days of the mailing or
availability of the first statement on which the error or charge appears.
                                                                                                                 Page 1 of 2


     18-50757-amk            Doc 2957         FILED 07/30/19                 ENTERED 07/30/19 16:57:00                Page 24 of 27
                           This Page Intentionally Left Blank




                                                                             Page 2 of 2


18-50757-amk   Doc 2957   FILED 07/30/19         ENTERED 07/30/19 16:57:00       Page 25 of 27
                                                                                                                                   June 01, 2019 through June 28, 2019
                                                    JPMorgan Chase Bank, N.A.
                                                    P O Box 182051
                                                                                                                              Account Number:    xxxxxxxxxxx0077
                                                    Columbus, OH 43218- 2051
                                                                                                                           CUSTOMER SERVICE INFORMATION

                                                                                                                           If you have any questions about your
                                                                                                                           statement, please contact your
                                                                                                                           Customer Service Professional.
                                              00000200 DDA 001 211 18019 NNNNNNNNNNN 1 000000000 61 0000


                                              FIRSTENERGY SOLUTIONS CORP.
                                              FIRSTENERGY SOLUTIONS CORP
                                              341 WHITE POND DRIVE
                                              AKRON OH 44320-1119




                                                                                                                                                                               00002000101000000021
*start*summary




                                                                                       Commercial Checking With Interest
            CHECKING SUMMARY
            Beginning Balance                                                                                              $0.00
            Ending Balance                                                                          0                      $0.00

            Annual Percentage Yield Earned This Period                                                                0.00%
*end*summary




 *start*post overdraft and returned item message2




          Your service charges, fees and earnings credit have been calculated through account analysis.
 *end*post overdraft and returned item message2




*start*interest rate on collected balance2




               INTEREST RATE ON COLLECTED BALANCE

                                                                    06/01        TO         06/30       AT         2.09%
*end*interest rate on collected balance2




                                                                                                                                                           Page 1 of 2

                                                    18-50757-amk            Doc 2957     FILED 07/30/19         ENTERED 07/30/19 16:57:00                      Page 26 of 27
                                                                                                           June 01, 2019 through June 28, 2019
                                                                                                         Account Number:   xxxxxxxxxxx0077

        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
        incorrect or if you need more information about a transfer listed on the statement or receipt.
        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
        error appeared. Be prepared to give us the following information:
               • Your name and account number
               • The dollar amount of the suspected error
               • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
        takes us to complete our investigation.

        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                     Page 2 of 2

                                                      18-50757-amk   Doc 2957   FILED 07/30/19   ENTERED 07/30/19 16:57:00               Page 27 of 27
